816 F.2d 681
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Charles L. PACE, Plaintiff-Appellee,v.RYDER P.I.E.  TRUCK LINES, Defendant-Appellant.
No. 86-5385.
United States Court of Appeals, Sixth Circuit.
April 17, 1987.

Before KRUPANSKY and BOGGS, Circuit Judges;  and TAYLOR, District Judge.*
PER CURIAM.


1
The defendant Ryder P.I.E.  Truck Lines (the defendant or Ryder) appealed the district court's judgment for the plaintiff Charles L. Pace (the plaintiff or Pace) after a bench trial in this age discrimination action.


2
The record disclosed that the plaintiff commenced employment with Ryder in the Fall of 1981 as a casual employee.  In November and December of 1983, Ryder hired four of its casual employees as full-time, regular employees, subsequent to which the plaintiff, who was 46 years of age at the time, filed charges of age discrimination with the EEOC and later initiated suit in federal court.  Evidence adduced at trial disclosed that on a number of occasions Ryder management personnel had expressed explicit age-related statements regarding its hiring practices, many of which were directed specifically to the plaintiff's non-hiring in late 1983.  The district court decided in favor of the plaintiff and assessed liquidated damages against the defendant under the ADEA.


3
Having examined the record on appeal in its entirety and having considered the briefs and arguments of the parties, this court cannot conclude that the district court's disposition of the instant matter was clearly erroneous in any respect.  Accordingly, for the reasons articulated in the memorandum opinion of the district judge, the judgment of the district court is AFFIRMED.



*
 Hon.  Anna Diggs Taylor, United States District Judge for the Eastern District of Michigan, sitting by designation